Per Curiam.

The court adopts the findings, conclusions, and recommendations of the board on the conditions stated. It is therefore ordered that respondent be suspended from the practice of law for eighteen months and that six months of the suspension be stayed, with a period of probation for one year pursuant to the following conditions: (a) respondent must make restitution of $405 to Rivera; (b) within ninety days of this order respondent must provide Disciplinary Counsel with a report of findings, diagnosis, treatment, and prognosis from his treating psychiatrist, and (c) at the end of nine months, respondent must obtain a current report from a psychiatrist or psychologist selected by Disciplinary Counsel and provide Disciplinary Counsel with the report. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.